Citation Nr: 1115223	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  08-18 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for service-connected migraine headaches.

2.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) from September 10, 2007 through December 9, 2008.

3.  Entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD beginning December 10, 2008.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected scar residuals of a shrapnel injury (shrapnel scar).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from October 1967 to November 1969, including combat in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).  

The Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge sitting at the RO in August 2009, and a copy of the hearing transcript is of record.

An additional private physician's statement was added to the claims file after the most recent Supplemental Statement of the Case, along with a written waiver of RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2010).

A May 2009 rating decision granted service connection for erectile dysfunction and denied service connection for diabetes mellitus, coronary heart disease, depression, hand tremors, hypertension, and low back disability.  The Veteran was notified of this rating decision later in May 2009, and a notice of disagreement was received from the Veteran in June 2009.  A Statement of the Case on these issues was sent to the Veteran in July 2009.  As a substantive appeal has not been received by VA on these issues, they are not part of the current appeal.
Based on the medical evidence on file, the Board will address the issue of TDIU below in accordance with Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Holding that once a veteran submits evidence of a medical disability and submits a claim for an increased disability rating with evidence of unemployability, VA must consider a claim for a total rating based on individual unemployability).

The issue of entitlement to an initial evaluation in excess of 10 percent for 
service-connected shrapnel scar is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected migraine headaches involve very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

2.  There is evidence of occupational and social impairment with reduced reliability and productivity due to service-connected PTSD beginning December 10, 2008; the evidence does not show occupational and social impairment, with deficiencies in most areas, due to psychiatric symptomatology.

3.  The Veteran has completed one year of high school; he last worked in 1997 at the National Cemetery. 

4.  The Veteran's service-connected disabilities are shown to preclude him from securing or following a substantially gainful occupation consistent with his educational background and work history.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation in excess of 50 percent for the service-connected migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a including Diagnostic Code 8100 (2010).

2.  The criteria for the assignment of an initial evaluation in excess of 30 percent for service-connected PTSD from September 10, 2007 through December 9, 2008 have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).

3.  The criteria for the assignment of an initial evaluation of 50 percent for service-connected PTSD, but no higher, beginning December 10, 2008 are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).

4.  The criteria for the assignment of a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in September 2007, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  Service connection was subsequently granted for PTSD and migraine headaches.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating and to TDIU until June 2008, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claims.

In accordance with the requirements of VCAA, the September 2007 and June 2008 letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims file after the letters.  

The September 2007 letter provided information concerning effective dates that could be assigned if an IR claim was granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA examination of the Veteran's PTSD was conducted in November 2007 and a VA evaluation of his headaches was conducted in January 2008.  

As part of its present decision, the Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the August 2009 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Acting Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  The transcript also reflects that the Acting Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).

All available evidence has been obtained and there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his August 2009 hearing.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Increased Rating Claims

Law And Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  

The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

Because of the Board's action below on the issue of TDIU, the Board does not need to discuss whether a higher rating is warranted based on extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2010).

Headaches

Schedular Criteria

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a 50 percent evaluation is assignable for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent evaluation contemplates migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months; a 10 percent evaluation is warranted in cases of migraines with characteristic prostrating attacks averaging one in two months over the last several months; and a noncompensable evaluation is assigned with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  

The rating criteria do not define "prostrating."  The Board additionally observes that the Court has not undertaken to define "prostrating."  See, Fenderson v. West, 12 Vet. App. 119 (1999), in which the Court quoted Diagnostic Code 8100 verbatim but did not specifically address the matter of what is a prostrating attack.  According to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."



Analysis

The Veteran was service connected for migraine headaches, and assigned a 10 percent evaluation under Diagnostic Code 8100, by rating decision in January 2008 effective September 10, 2007.  The Veteran timely appealed.  A September 2008 decision review officer's decision assigned a 50 percent rating effective September 10, 2007.  The Veteran has continued his appeal.

According to a January 2008 statement from B.W. Evans, M.D., the Veteran's headaches had become progressively worse over the years.  He treated the headaches with Excedrin Migraine.

On VA neurological evaluation in January 2008, which included review of the claims file, the Veteran complained of prostrating headaches 3-4 times a week.  There was no cranial nerve disorder.  The diagnosis was headaches consistent with migraine headaches due to service head injury.

According to a February 2008 statement from Dr. Evans, the Veteran had daily severe headaches and was unable to be gainfully employed due to his headaches.

VA treatment records for March and April 2008 reveal complaints in April 2008 of severe headaches up to five times a day, which could last up to 24 hours.  He sat in a dark room in an attempt to relieve the headaches.

According to a December 2008 statement from Dr. Evans, the Veteran continued to have daily migraine headaches and remained unemployable.  

The Veteran testified in support of his claim at his August 2009 personal hearing.

The Board notes that the Veteran's current 50 percent rating for migraine headaches, which has been assigned throughout the appeal period, is the maximum schedular rating provided under Diagnostic Code 8100.  As there is no schedular rating available in excess of 50 percent for migraines, a higher rating is denied.

Because the preponderance of the evidence is against an initial evaluation in excess of 50 percent for service-connected migraine headaches, the doctrine of reasonable doubt is not for application with respect to this matter.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

PTSD

Schedular Criteria 

A 30 percent evaluation is assignable for PTSD when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  




Analysis

Service connection for PTSD was granted by rating decision in December 2007, with a 30 percent rating assigned effective September 10, 2007.  The Veteran timely appealed the assigned rating.  

After review of the evidence, the Board finds that the Veteran's service-connected PTSD warrants an initial rating of 50 percent, but no higher, beginning December 10, 2008.  

The Veteran complained on VA evaluation in November 2007 of nightmares every night, intrusive thoughts, being easily startled, and having no friends.  On mental status examination, there was no eye contact, and the Veteran displayed some dysphoria.  He was oriented with no memory problems.  His mood was neutral; his affect was somewhat restricted.  He had suicidal/homicidal ideation but no intent.  The diagnosis was chronic PTSD.  His GAF score was 58.  The examiner noted that the Veteran's symptoms appeared to be fairly mild.

According to a January 2008 statement from Dr. Evans, the Veteran complained of nightmares and flashbacks due to his PTSD.  Treatment records from Dr. Evans dated in April and May 2008 reveal a diagnosis of PTSD.

A December 2008 report from Dr. Evans is also on file.  The Veteran's PTSD symptomatology included panic attacks three times a week, nightmares, night sweats, night terrors and flashbacks 2-3 times a week, anxiety, depression, insomnia, a flattened affect, and difficulty concentrating.  His Zoloft was increased to 75 mg per day.

The Veteran testified at his August 2009 hearing that he had multiple PTSD symptoms, including nightmares, panic attacks, insomnia, and flashbacks.

Although the Veteran's PTSD was considered mild when seen by VA in November 2007, the December 2008 report from Dr. Evans shows an increase in severity, as evidenced by the Veteran's multiple psychiatric complaints, which included panic attacks, and the increase prescribed for his Zoloft.  Consequently, an initial rating of 50 percent is warranted effective the date of the statement from Dr. Evans dated December 10, 2008.  A rating in excess of 50 percent is not warranted during the appeal period because the evidence does not show most of the psychiatric symptomatology indicative of a rating of 70 percent.  Specifically, the evidence does not show obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.  

In reaching the above findings, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for an initial rating in excess of 30 percent from September 10, 2007 through December 9, 2008, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of 
service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  

The Board must determine whether the Veteran's service-connected disabilities prevent him from working at substantially gainful employment consistent with his work background and education.  

Including the action taken above, the Veteran is assigned a 50 percent rating for his service-connected migraine headaches, a 50 percent rating for his service-connected PTSD, a 10 percent rating for his service-connected shrapnel scar, and a noncompensable rating for his service-connected erectile dysfunction.  His combined rating is 80 percent.  Consequently, he meets the percentage standards for consideration of a TDIU rating.  

The evidence on file indicates that the Veteran has completed one year of high school and last worked in 1997 at the National Cemetery.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  

In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  

Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.  

Consequently, the Board must now determine whether the Veteran's 
service-connected disabilities are severe enough to prevent him from obtaining and maintaining substantially gainful employment.  

Although the Veteran reported on VA evaluation in November 2007 that he stopped working in 1997 after injuring his back in a motor vehicle accident, Dr. Evans opined in February 2008 and December 2008 that the Veteran's service-connected migraine headaches, which the Veteran said occurred up to five times a day and could last for 24 hours at a time, prevented him from working.  Moreover, the Board finds the Veteran's service-connected PTSD symptomatology significant enough to contribute to his inability to obtain and maintain employment.

Based on its review of the facts in this case, the Board finds that the evidentiary record shows that the Veteran has significant impairment of both social and industrial adaptability due to his service-connected disabilities.  Consequently, the Board finds that his service-connected disabilities are shown to currently preclude him from securing and following substantially gainful employment.  Therefore, TDIU is warranted.


ORDER

An initial rating in excess of 50 percent for migraine headaches is denied.

An initial rating in excess of 30 percent for PTSD from September 10, 2007 through December 9, 2008 is denied.

An initial rating of 50 percent for PTSD effective December 10, 2008 is granted subject to the controlling regulations applicable to the payment of monetary benefits.
TDIU is granted subject to the controlling regulations applicable to the payment of monetary benefits.   


REMAND

VA's statutory "duty to notify" under the VCAA requires that VA notify a claimant of which portion of the information and evidence, if any, is to be provided by the claimant and which portion, if any, will be obtained by VA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  VA is also required to notify a claimant of the evidence needed to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Effective October 23, 2008, VA revised the criteria for the evaluation of scars to allow for separate evaluations for scars that are both disfiguring and painful.  73 Fed. Reg. 54,710-12 (Sept. 23, 2008).  The implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The Board notes that the Veteran has not been provided the criteria on evaluation of scars that became effective October 23, 2008.  

Accordingly, the issue of an initial evaluation in excess of 10 percent for the service-connected shrapnel scar is REMANDED for the following actions:

1.  The AMC/RO must review the claims files and ensure that all notice and development obligations have been satisfied in accordance with the provisions of 38 C.F.R. § 3.159 (2006) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the AMC/RO must take appropriate steps to ensure that the Veteran is provided notification of any additional evidence to be provided by VA and of evidence that must be provided by the Veteran, as well as notification of the evidentiary requirements for substantiating his claim for an initial evaluation in excess of 10 percent for service-connected shrapnel scar under the provisions that became effective October 23, 2008.  

2.  After completion of the above indicated development, the AMC/RO must readjudicate the Veteran's claim for an initial evaluation in excess of 10 percent for service-connected shrapnel scar based on all of the evidence on file.  If the benefit sought on appeal remains denied, the Veteran must be provided a Supplemental Statement of the Case that includes all of the appropriate law and regulations, including the current rating criteria for scars.  The Veteran must then be given an appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


